Citation Nr: 0927506	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from June 1979 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2007, the Veteran requested to appear at a 
hearing to be conducted by a Veteran's Law Judge at his local 
RO.  In June 2009, the Veteran indicated that he no longer 
desired to attend a hearing.  


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection 
for an anxiety disorder; the veteran was notified thereof and 
of his appellate rights, but did not appeal the denial which 
became final.  

2.  Some of the evidence received since the August 2006 
rating decision bears directly or substantially upon the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, is not duplicative or cumulative in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The preponderance of the competent evidence of record 
demonstrates that the Veteran's mental disorder existed prior 
to his active duty service and did not undergo any increase 
in symptomatology during service or as a result of service.  




CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied entitlement 
to service connection for anxiety disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 2006 
rating decision is new and material, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated during active service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a May 2006 VCAA 
letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the May 2006 
letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent in the May 
2006 letter.  Even if this notice was deficient in any way, 
the Board notes as set out below, that it has been determined 
that new and material evidence has been received and the 
claim has been reopened.  The Veteran was not prejudiced by 
any failure to provide complete Kent notification.  

In this case, the RO's decision came after complete 
notification of the veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Board finds the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  A VA opinion with respect to the 
issue on appeal was obtained in October 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and provides a rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   No additional pertinent evidence has been 
identified by the appellant as relevant to the issue 
adjudicated by this appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

In October 1987, the Veteran submitted a claim of entitlement 
to service connection for mental problems.  In February 1988, 
the RO denied the claim.  The Veteran was informed of the 
decision and of his procedural and appellate rights via 
correspondence dated in February 1988.  The Veteran did not 
appeal the denial of service connection for an acquired 
psychiatric disorder and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 1989, the Veteran requested that the claim for a 
mental condition be reopened and in January 1990, the claim 
was again denied.  The Veteran was informed of the denial and 
his appellate rights the same month.  He did not file an 
appeal.  This decision is final.  

In April 2006, the Veteran claimed entitlement to service 
connection for an anxiety disorder.  In August 2006, the 
claim was denied.  The Veteran was informed of the denial the 
same month.  In November 2006, the Veteran's representative 
submitted additional medical evidence and a statement 
indicating that the Veteran was requesting to reopen the 
claim of entitlement to service connection for a mental 
condition on the basis of the submission of new and material 
evidence.  This statement did not express disagreement with 
the April 2006 rating decision and has been construed, not as 
a notice of disagreement, but as an attempt to reopen the 
claim of entitlement to service connection for a mental 
condition.  Notwithstanding 38 C.F.R. § 3.156(b) (new and 
material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period), there is no harm to the veteran for 
the Board to also consider the November 2006 communication as 
a claim to reopen.  This is so because the claim is being 
reopened and decided on the merits, considering all evidence 
in the record, both old and new.  Because the underlying 
claim is being denied, the actual date of claim is not 
determinative in this decision.  The August 2006 rating 
decision which denied service connection for a mental 
disorder is final.  In December 2006, the RO denied service 
connection for schizophreniform with paranoid tendencies and 
anxiety (claimed as a mental condition).  The Veteran was 
informed of the denial the same month.  In March 2007, the 
Veteran submitted a statement indicating that he disagreed 
with the December 2006 rating decision which denied service 
connection for schizophreniform with paranoid tendencies and 
anxiety.  

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) is as follows:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  The claim 
had been denied several times due to the finding that there 
was no evidence of a nervous condition having been incurred 
or aggravated during military service.  In March 2007, a 
statement was receive from C.K., Ph.D. which was dated in 
February 2007.  The author wrote that the Veteran had been 
diagnosed with obsessive compulsive disorder and social 
phobia which are forms of anxiety.  The author opined that 
the mental disorder began manifesting itself prior to the 
Veteran's military service but was exacerbated while in the 
service.  It was noted that the Veteran was able to work and 
go to school successfully prior to the military but, after 
his discharge, he was unable to maintain gainful employment 
or complete any college courses.  The author found that the 
Veteran's claim for service connection for a mental disorder 
should be reconsidered.  

The Board finds that the February 2007 statement from C.K. 
provides evidence of a link between the Veteran's active duty 
service and a currently existing acquired psychiatric 
disorder.  For purposes of determining if new and material 
evidence has been received, this evidence is presumed to be 
credible.  This evidence is new as it was not of record at 
the time of the prior final denial and it is material as the 
letter provides evidence which relates to an unestablished 
fact necessary to substantiate the claim.

As new and material evidence has been received, the Board 
finds that the claim of entitlement to service connection for 
an acquired psychiatric disorder has been reopened.  The 
Board will proceed to adjudicate the claim on a de novo 
basis.  


Service connection criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

A psychosis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Competency and credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation of a mental disorder.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Therefore, the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

While the veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  This would 
include diagnoses of mental disorders.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Analysis

Initially, the Board notes that there is competent evidence 
of record of the current existence of a psychiatric disorder.  
There are numerous medical records which include diagnoses of 
mental disorders including schizophreniform, anxiety, 
personality disorder, schizophrenia, psychosis not otherwise 
specified and obsessive compulsive disorder.  

There is also some evidence of record which links a currently 
existing mental disorder to the Veteran's active duty service 
on either a direct basis or on the basis or aggravation.

The Veteran has opined that he currently has a mental 
disorder which is due to his active duty service.  As set out 
above, the Veteran is not competent to provide evidence as to 
a diagnosis of a mental disorder nor is he competent to 
provide an opinion as to the etiology of the mental disorder.  

Other than the Veteran's allegations, there is no evidence of 
record which links a currently existing acquired psychiatric 
disorder to the Veteran's active duty service on a direct 
basis.  The service treatment records were completely silent 
as to complaints of, diagnosis of or treatment for any mental 
disorders.  No health care professional has provided an 
opinion linking a currently existing acquired psychiatric 
disorder to the Veteran's active duty service on a direct 
basis.  Service connection for an acquired psychiatric 
disorder is not warranted on a direct basis.  

The Veteran has also argued that he had a pre-existing 
acquired psychiatric disorder which was aggravated by his 
active duty service.  Again, the Veteran is not competent to 
provide evidence regarding the diagnosis or etiology of a 
mental disorder.  

There is no entrance examination associated with the claims 
file.  Therefore, the presumption of soundness contained in 
38 U.S.C.A. § 1111 does not attach.  See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  Accordingly, it is not required 
to be shown by clear and unmistakable evidence that the 
veteran's mental disorder pre-existed service.  See 
VAOPGCPREC 3-2003.

The Board notes that the vast majority of the medical 
evidence associated with the claims file which includes 
references to the Veteran's past medical history indicates 
that the mental disorder pre-existed active duty service.  
The Veteran has consistently informed health care 
professionals of this fact pattern.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion which is based upon 
facts provided by the veteran which have been found to be 
inaccurate, or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  The Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based upon a history given by the 
veteran.  Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on veteran's statement renders a 
medical report incredible only if the Board rejects the 
statement of the veteran).

There are no medical records associated with the claims file 
which were produced prior to the Veteran's active duty 
service.  Other than the Veteran's self-reported history, 
there is no evidence of any kind which was produced prior to 
active duty service documenting the presence of an acquired 
psychiatric disorder.  Significantly, the Board finds no 
reason to doubt the Veteran's self-reported history of the 
presence of mental problems prior to his active duty service.  
The Veteran has consistently informed health care providers 
of his pre-service mental problems.  There is no evidence of 
record which contradicts the Veteran's allegations of 
problems with his mental health prior to active duty.  
Furthermore, the health care professionals who have addressed 
the etiology of the Veteran's mental problems have all 
determined that the disorder existed prior to active duty 
service based on the Veteran's self-reported history.  The 
Board finds that the competent evidence of record 
demonstrates that the Veteran had an acquired psychiatric 
disorder prior to his active duty service.  

There is some medical evidence which supports the claim of 
entitlement to service connection for an acquired psychiatric 
disorder based on aggravation.  In a February 2007 statement, 
C.K., PhD., wrote that the Veteran had been diagnosed with 
obsessive compulsive disorder and social phobia which are 
forms of anxiety.  The author wrote that the mental disorder 
began manifesting itself prior to the Veteran's military 
service but was exacerbated while in the service.  It was 
noted that the Veteran was able to work and go to school 
successfully prior to the military.  After his discharge, he 
was unable to maintain gainful employment or complete any 
college courses.  The author found that the Veteran's claim 
for service connection for a mental disorder should be 
reconsidered.  It is not apparent what qualifications the 
author had to form such an opinion.  The document is not 
written on the official stationary of any health care 
professional.  The opinion was apparently typed into a blank 
sheet of paper.  Reduced probative value is attached to this 
evidence as a result of the confusion as to what the author's 
qualifications are.  

The Board finds that the preponderance of the evidence of 
record demonstrates that the Veteran's mental disorder was 
not permanently aggravated by his active duty service.  The 
most significant evidence supporting this finding is the 
complete lack of any contemporaneous evidence of problems 
with a mental disorder during the Veteran's active duty 
service.  The service treatment records were silent as to 
complaints of, diagnosis of or treatment for mental problems.  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The 2007 statement from C.K. apparently bases the opinion 
that the Veteran's mental disorder was aggravated by active 
duty service on the fact that the Veteran was able to work 
and go to school successfully prior to the military.  
However, other evidence of record indicates that the 
symptomatology the Veteran experiences now is essentially the 
same as he experienced prior to active duty.  The first 
medical evidence relating to a mental disorder is dated in 
1984.  A clinical record dated in February of that year 
indicates that the Veteran was recently discharged from the 
Air Force.  He presented with complaints from his sister that 
he was not able to keep a job for a lengthy period and he 
could not relate well with other people.  He could not 
perform his work very well because he felt that other people 
were watching him.  He graduated from high school with C's 
and D's.  He had no hobby or close friends during high 
school.  It was reported that, right after high school, he 
entered the Air Force and had no trouble keeping a military 
regulation.  The impression was personality disorder rule out 
avoidant personality.  The Veteran informed the examiner who 
conducted a Social Security disability evaluation in December 
1987 that he had been anxious, nervous, fearful and 
frightened around people for as long as he could remember.  
This occurred in grade school, junior high and high school 
and since that time.  It was noted that the Veteran had a 
difficult time in school due to nervousness and panic states.  
This evidence undercuts the finding that the Veteran 
functioned well prior to active duty but had increased 
difficulties after discharge.  

The Veteran has alleged that he had trouble with anxiety 
while in the military but his fellow servicemen covered up 
for him and performed his duties.  Other than the Veteran's 
own allegation, there is no other evidence of record which 
supports his statement.  The Board finds the statement is 
contradicted by the Veteran's active duty records.  The 
Veteran's discharge certificate indicates that the Veteran 
completed a full tour of duty and was discharged in June 1983 
with a rank of sergeant (E4).  The document also demonstrates 
that the Veteran was able to complete numerous training 
courses including courses for training supervisors.  The fact 
that the Veteran was promoted to the rank of sergeant and was 
able to complete numerous training courses demonstrates a 
successful military career without any evidence of other 
servicemen having to perform the Veteran's duties for him.  
The Board finds that the Veteran would not have been promoted 
sequentially from E1 to E4 if he could not perform his 
duties.  The Board places greater probative weight on the 
contemporaneous military records over the Veteran's later 
allegations which were advanced when there was a chance for 
pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

The Board notes that the author of the February 2007 opinion 
wrote that the Veteran had anxiety which manifested prior to 
active duty but was exacerbated while in the service.  The 
Board finds this opinion regarding an increase in 
symptomatology while the Veteran was on active duty is to be 
accorded no probative weight.  The author did not provide any 
clinical records or other evidence to support the allegation.  
The opinion is apparently based on the Veteran's self-
reported in-service history which, as set out above, is found 
to be contradicted by more probative evidence of record.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

There is competent evidence of record which indicates that 
the Veteran's pre-existing mental disorder was not aggravated 
by active duty service.  

A VA examination was conducted in October 2008 to determine 
the nature, extent and etiology of the Veteran's mental 
disorder.  It was written that the Veteran's major duties 
while in the military were as an orderly room specialist 
doing office work.  The Veteran reported that he did not 
receive any mental health treatment while in the military but 
his superior officer suggested he do so on one occasion.  The 
Veteran admitted that he felt like he never fit in during 
service.  He was nervous and constantly worried about others 
watching him and wondering what they thought about him.  The 
Veteran reported that he was happy until third grade when he 
was transferred to a new school and began to experience 
anxiety for the first time.  By the time he was in high 
school, his grades had slipped and he was a loner with few, 
if any, friends.  He did not date in high school.  The 
Veteran graduated from high school and enrolled in the 
military ten days later.  Upon discharge, he enrolled in 
classes but quit after two months.  He had not pursued any 
education since that time.  His first contact with mental 
health treatment occurred in February 1984 and again in 
November 1984.  Diagnoses assigned at that time were avoidant 
personality and rule out social phobia.  The Veteran was 
hospitalized numerous times in the 1980's and 1990's 
beginning in 1986 or 1987.  The examiner found that the 
Veteran met the criteria for obsessive compulsive disorder.  
Based on the Veteran's self-report and the documented record, 
it appeared that the disorder began at a very age, possibly 
eight or nine.  There was no evidence to suggest that the 
condition was either caused by or exacerbated by military 
service, as the condition clearly predated service.  The 
examiner found no evidence to indicate that the condition 
worsened while in the military.  The Veteran was able to 
complete a full tour of duty and receive an honorable 
discharge.  Since discharge, it did appear that the Veteran's 
conditions had become somewhat more serious.  The examiner 
noted that the Veteran had a previous diagnosis of psychosis 
not otherwise specified and had been treated for years with 
antipsychotic medication.  At the time of the examination, 
the examiner could not confirm the diagnosis of a psychosis 
due to a lack of observable signs or symptoms of psychosis 
during the examination.  This may be due to a very successful 
response to the medication he has been taking.  In reviewing 
the record, the examiner noted the clinical documentation 
focused on anxiety and obsessive compulsive disorder.  The 
examiner summarized by writing that the Veteran met the 
criteria for obsessive compulsive disorder which preceded the 
Veteran's military experience and did not appear to be 
exacerbated by military service; therefore it was less likely 
as not that the disorder was caused or a result of military 
service.  Even if the Veteran had a diagnosis of psychosis in 
good remission, the examiner could find no evidence to 
suggest that the disorder first manifested itself in February 
of 1984.  

The Board notes that the examiner who conducted the October 
2008 VA examination wrote that the Veteran's mental problems 
increased after active duty.  The examiner did not indicate 
that the increase in symptomatology was due to military 
service.  The examiner specifically found that there was no 
evidence of aggravation of a mental disorder based on the 
Veteran's military service.  

There is no competent evidence of record demonstrating that 
the Veteran had a psychosis which was manifest to a degree of 
ten percent or more within a year after the Veteran's 
discharge which would allow for a grant of service connection 
on a presumptive basis.  There are no clinical records which 
include a diagnosis of a psychosis dated within one year of 
the Veteran's June 1983 discharge.  The examiner who 
conducted the October 2008 VA examination found no evidence 
of a psychosis up to February 1984.  The fact that the 
examiner did not provide an opinion as to the existence of a 
psychosis through June 1984 (one year after discharge) does 
not alter this decision.  This is due to the fact that none 
of the medical evidence dated between February 1984 and June 
1984 includes any reference to the presence of a psychosis.  
There would be no reason for the examiner who conducted the 
October 2008 VA examination to change his opinion as there is 
no evidence of record upon which to base such a change in 
diagnosis.  The first clinical evidence of a diagnosis of a 
psychosis is dated in 1987 which is more than three years 
after the Veteran's discharge.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been reopened.  The appeal is granted to that 
extent only.  

Service connection for an acquired psychiatric disorder is 
not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


